Citation Nr: 0005175	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  98-12 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial disability rating higher than 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

REMAND

The veteran had active military service from January 1967 to 
November 1968.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi, which granted service 
connection for PTSD, with assignment of a 30 percent 
disability rating.  Additional evidentiary development is 
needed prior to appellate disposition of this case.

It is necessary to clarify the procedural status of this 
case.  A July 1989 rating decision initially denied service 
connection for PTSD, and the veteran did not appeal that 
decision.  In February 1993, he requested that his claim be 
reopened.  After March and November 1993 rating decisions 
continued to deny service connection for PTSD, he appealed 
those decisions to the Board.  In February 1997, the Board 
remanded the case for additional development.  

The March 1998 rating decision now on appeal granted service 
connection for PTSD, and the veteran disagreed with the 
initial rating assigned for this condition.  Service 
connection for PTSD was awarded as of February 1, 1993, date 
of receipt of the veteran's reopened claim.  See 38 C.F.R. 
§ 3.400(q)(1)(ii) and (r) (1999).  

Because this appeal is from the initial rating assigned to a 
disability upon awarding service connection, the entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999).  
Such staged ratings are not subject to the provisions of 
38 C.F.R. § 3.105(e), which generally requires notice and a 
delay in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  

Since this claim is on appeal from the initial rating 
assigned from 1993, all evidence from 1993 to the present 
must be considered in determining the appropriate evaluation 
for the veteran's PTSD, including a determination that staged 
ratings are appropriate.  In order to ensure that the Board 
has a complete record upon which to make such determinations, 
all the veteran's treatment records from 1993 to the present 
must be obtained.  It is clear from statements the veteran 
has made that all such records have not been obtained.  In 
particular, the veteran has been receiving outpatient 
psychiatric treatment at the VA Medical Center in Jackson 
since 1989, to include treatment in the Trauma Recovery 
Program.  The only records previously obtained are for 
treatment between 1990 and 1993.  VA records are considered 
part of the record on appeal since they are within VA's 
constructive possession, and these records must be considered 
in deciding the veteran's claim.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

In a June 1998 statement, the veteran also indicated that he 
has received treatment at the Weems Community Health Center.  
The RO has not requested these treatment records.  The 
veteran's psychiatric treatment records are clearly relevant 
to his claim for a higher rating, and the RO should request 
these records.  If the request is unsuccessful, inform the 
veteran that the records could not be obtained, and offer him 
an opportunity to obtain and present such records if he wants 
them to be considered.  38 C.F.R. § 3.159(c) (1999); see also 
38 U.S.C.A. § 5103(a) (West 1991).

Since the veteran's last VA psychiatric examination was in 
1998, he should be afforded another examination upon remand 
to obtain medical evidence as to the current status of his 
PTSD.  

Accordingly, this case is REMANDED for the following:

1.  Ask the veteran to submit the 
appropriate release form for his 
treatment records from Weems Community 
Health Center, and any other private 
medical professional and/or facility that 
has treated him for his PTSD since 1993.  
The RO should request actual treatment 
records, as opposed to summaries.  If any 
request is unsuccessful, advise the 
veteran that his actual treatment records 
are important to his claim, and inform 
him that it is his responsibility to 
submit these records.  See 38 C.F.R. 
§ 3.159(c) (1999).  Allow an appropriate 
period of time within which to respond.

2.  Obtain and associate with the claims 
file the veteran's complete medical 
records from the VA Medical Center in 
Jackson for all hospitalization and 
outpatient treatment from 1993 to the 
present.  Ensure that the records 
obtained include mental health clinic 
notes and progress notes, group therapy 
notes, intake assessments, and any 
psychological test results, to include 
all records from the Trauma Recovery 
Program.  

3.  After obtaining as many of the above 
referenced records as possible and/or 
allowing the veteran an appropriate 
opportunity to submit such records, 
schedule him for a VA psychiatric 
examination to evaluate his PTSD.  It is 
very important that the examiner be 
provided an opportunity to review the 
claims folder, including this remand.  
The examiner should indicate in the 
report that the claims file was reviewed.  
The examiner must provide a complete 
rationale for all conclusions and 
opinions.  

Any necessary tests or studies should be 
conducted in order to ascertain the 
severity of the veteran's service-
connected PTSD.  It is requested that a 
Global Assessment of Functioning (GAF) 
score be assigned consistent with the 
American Psychiatric Association:  
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-
IV).  The examiner should discuss the 
prior medical evidence regarding the 
veteran's service-connected PTSD and 
reconcile any contradictory evidence 
regarding the level of his occupational 
impairment and any prior medical 
findings.  

4.  Following completion of the 
foregoing, review the claims folder and 
ensure that all of the above development 
actions have been conducted and completed 
in full.  Ensure that the examination 
report includes fully detailed 
descriptions of all opinions requested.  
If it does not, it must be returned to 
the examiner for corrective action.  
38 C.F.R. § 4.2 (1999).

5.  Thereafter, readjudicate the 
veteran's claim for a higher rating for 
PTSD, with application of all appropriate 
laws and regulations and consideration of 
the additional evidence developed upon 
remand.  In readjudicating this case, the 
RO should: 

(a) consider the claim under both the 
old and the revised rating criteria 
for evaluating mental disorders.  See 
VAOPGCPREC 11-97; Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

(b) review the evidence of record at the 
time of the March 1998 rating decision 
that was considered in assigning the 
original disability rating from 1993 
for the veteran's PTSD, then consider 
all the evidence of record to 
determine whether the facts show that 
he was entitled to a higher disability 
rating for this condition at any 
period of time since his reopened 
claim.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

6.  If the benefit sought on appeal 
remains denied, provide the veteran and 
his representative an appropriate 
supplemental statement of the case, and 
give them an opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


